         Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JILL FLYNN,

                        Plaintiff,

        v.

OMNI HOTELS MANAGEMENT CORP.                         Case No. 1:19-CV-01239-TSC

and

MARK ROCHE-GARLAND,

                        Defendants.


    DEFENDANTS OMNI HOTELS MANAGEMENT CORPORATION AND MARK
     ROCHE-GARLAND’S MEMORANDUM OF POINTS AND AUTHORITIES IN
          SUPPORT OF THEIR MOTION TO COMPEL ARBITRATION

       Plaintiff Jill Flynn’s (“Plaintiff” or “Ms. Flynn”) claims in the instant matter are subject

to an individual arbitration agreement (“the Agreement”) into which she entered during her

employment with Omni Hotels Management Corporation (“Omni”). The Agreement covers

disputes arising out of the employment relationship and pertains to claims brought against both

Omni and individual managers or supervisors employed by Omni for alleged acts or omissions in

the course of their employment. Accordingly, pursuant to the Federal Arbitration Act, 9 U.S.C.

§ 1, et seq. (“FAA”), this Court should grant Defendants’ Motion to Compel Arbitration, stay the

proceedings in the instant litigation or, in the alternative, dismiss this matter for lack of subject

matter jurisdiction, and order the parties to proceed to individual arbitration pursuant to the

binding arbitration agreement executed by the Plaintiff.

                                     FACTUAL BACKGROUND

       Ms. Flynn accepted employment with Omni and began working at the Omni Shoreham in

or about 2013. (See ECF 1. ¶ 10.) In connection with her employment with Omni, Ms. Flynn
        Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 2 of 12



entered into a Mutual Agreement to Arbitrate Claims On An Individual Basis and Summary of

the Amended and Restated Alternative Dispute Resolution Program. (See Agreement Summary,

a copy of which is attached hereto as Exhibit A.) The Agreement Summary also incorporated by

reference the full Omni Hotels & Resorts Amended and Restated Alternative Dispute Resolution

Program (hereinafter “the Program Document” and collectively, the “Arbitration Agreement”).

(See Program Document, attached as Exhibit B.) Ms. Flynn signed the Agreement Summary on

April 12, 2016, acknowledging therein that she was entering into the Arbitration Agreement and

“knowingly and voluntarily” waiving her right to a jury trial on any of the claims covered under

the Arbitration Agreement, and also acknowledging that the purpose of entering into the

Arbitration Agreement was “to gain the benefits of a speedy, impartial and cost-effective dispute

resolution procedure.” (See Ex. A at 1.)

       By signing the Agreement Summary adopting the Program Document, which sets forth

the full details of the arbitration program, Ms. Flynn acknowledged and agreed that:

              Omni is engaged in interstate commerce. (See Ex. B at 2, ¶ 4.1.)

              The Federal Arbitration Act governs “the interpretation, enforcement, and all

               proceedings pursuant to this Program.” (See Ex. B at 2, ¶ 4.1.)

              Omni and Ms. Flynn both knowingly and voluntarily waive their rights to a trial

               by jury or before a judge. (See Ex. B at 2, ¶ 5.)

              The mutual promises and covenants stated in the Program, as well as Ms. Flynn’s

               continued employment with Omni, constitute consideration for the Agreement.

              “For claims covered by the Program, arbitration on an individual basis is the

               parties’ exclusive remedy.” (See Ex. B at 4, ¶ 13) (emphasis added.)




                                                 2
        Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 3 of 12



       In the Agreement, Ms. Flynn and Omni specifically agreed to submit employment

disputes to arbitration pursuant to the Federal Arbitration Act. (See Ex. A at 1.) Indeed, Ms.

Flynn agreed that arbitration was to be her exclusive remedy for claims covered by the

Arbitration Agreement. (See Ex. B at 3, ¶ 13.) Despite this clear agreement, on April 29, 2019,

Ms. Flynn filed a civil action in this Court alleging that Defendants discriminated against her

based on her sex in violation of the District of Columbia Human Rights Act and the Equal Pay

Act; that Defendants retaliated against her in violation of the District of Columbia Human Rights

Act and the Equal Pay Act; and that her employment was constructively terminated. (See ECF 1

at. ¶¶ 51-53, 55-58, 60-63, 65-68, 70-73, 75-78.)

       All of Ms. Flynn’s claims are subject to arbitration pursuant to the terms of the

Arbitration Agreement, which states in pertinent part:

               The Company and the Associate hereby consent to the resolution
               by arbitration on an individual basis of all claims or controversies
               arising out of or in connection with Associate’s application with,
               employment with, or termination from, the Company.

               ...

               This Agreement is mutual, encompassing all claims the Associate
               may have against the Company or that the Company may have
               against the Associate, except as explicitly stated in the Program.
               The claims covered by this Agreement include, but are not limited
               to, claims for wages or other compensation due; claims for breach
               of any contract, express or implied; tort claims; claims for
               discrimination, harassment or retaliation of any kind; and claims
               for violation of any federal, state or other statute, ordinance,
               regulation, or common law.

(See Ex. A at 1.)

The Program Document identifies the covered claims in even greater detail, stating:

               The claims covered by this Program include, but are not limited
               to, claims for standard wages, overtime wages, benefits, equal
               pay, or other compensation due; claims for breach of any


                                                 3
           Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 4 of 12



                 contract, express or implied; personal injury or employment
                 related tort claims (including claims for negligence, gross
                 negligence, intentional harm); claims for discrimination
                 harassment or retaliation of any kind – including without
                 limitation harassment or discrimination based on gender, race,
                 nationality, ethnicity, disability, religion, age or any other status
                 protected under applicable law; and claims for violations of any
                 federal or state statute or common law or regulation.

(See Ex. B at 1, ¶ 2) (emphasis added).

          In short, all of Ms. Flynn’s claims – which center upon equal pay, sex discrimination, and

retaliation – are covered by the Arbitration Agreement as it is set forth in the Program Document

and the Agreement Summary. Moreover, as the Agreement Summary notes, the only claims to

which the Arbitration Program does not apply are those specifically referenced in the Program

Document: namely, claims for workers’ compensation or unemployment compensation benefits;

any criminal complaints or related criminal proceedings; claims based upon an associate benefit

or pension plan containing its own arbitration provision; and claims that are expressly covered by

the provisions of a collective bargaining agreement. (See Ex. B at 1, ¶ 3.) None of these carve-

outs apply to Ms. Flynn’s individual equal pay, sex discrimination, or retaliation claims. Indeed,

Ms. Flynn’s claims fall squarely within the types of claims the Arbitration Agreement expressly

covers.

          The Arbitration Agreement also makes clear that it applies not only to Omni, but also to

Defendant Mark Roche-Garland, as an employee of Omni. Specifically, the Arbitration

Agreement explains: “[t]he parties hereto agree that all references to the ‘Company’ in this

Agreement will include Omni Hotels Management Corporation and Allegiance Hospitality

Company, L.L.C., and all of their related subsidiary and affiliated entities, and the former,

current and future officers, directors and employees of all such entities[.]” (See Ex. A at 1)

(emphasis added.) The Program Document reinforces this, explaining that “[a]ll references to


                                                    4
         Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 5 of 12



the ‘Company’ in this Agreement shall include . . . all former, current and future officers,

directors and employees” of Omni and its related entities. (See Ex. B at 1, ¶ 1.) Ms. Flynn’s

claims against Mr. Roche-Garland relate to her employment and arise under the same nucleus of

operative fact as her claims against Omni. Accordingly, under the terms of the Agreement, all of

the claims Ms. Flynn is seeking to advance against Omni and Mr. Roche-Garland are covered by

the Arbitration Agreement and subject to arbitration for Ms. Flynn’s exclusive remedy.

                                      LEGAL ARGUMENT

       A.      PLAINTIFFS’ AGREEMENTS TO ARBITRATE THE CLAIMS IN THIS
               LAWSUIT ARE ENFORCEABLE UNDER THE FAA.

       It is well settled that the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., applies to

agreements to settle disputes in both state and federal courts. See Circuit City Stores, Inc. v.

Adams, 532 U.S. 105 (2001). Congress enacted the FAA to reverse judicial hostility to

arbitration agreements and to “place arbitration agreements upon the same footing as other

contracts.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991); Dean Witter

Reynolds, Inc. v. Byrd, 470 U.S. 213, 219-22 (1985). Section 2 of the FAA makes agreements to

arbitrate “valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 336

(2011) (quoting 9 U.S.C. § 2). The FAA reflects an emphatic federal policy favoring arbitration

and the enforcement of arbitration agreements according to their terms. Gilmer, 500 U.S. at 26;

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 625-26, 631 (1985); 9

U.S.C. §§ 2-4. Indeed, the Supreme Court has recently reiterated the validity of employment

arbitration agreements. Epic Systs. Corp. v. Lewis, 138 S.Ct. 1612 (2018). The FAA applies to

arbitration agreements in any contract affecting interstate commerce. Circuit City Stores, Inc.,

532 U.S. at 119.


                                                  5
         Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 6 of 12



       The Supreme Court has held that mandatory arbitration agreements between employers

and employees required as a condition of employment are enforceable under the FAA. Circuit

City Stores, 532 U.S. at 123. In Circuit City Stores, the Supreme Court considered whether the

arbitration component of Circuit City’s “Associate Issue Resolution Program” was enforceable

under the FAA. Id. The Court concluded enforcement was appropriate and then recognized the

benefits of arbitrating employment disputes: “[F]or parties to employment contracts… there are

real benefits to the enforcement of arbitration provisions. We have been clear in rejecting the

supposition that the advantages of the arbitration process somehow disappear when transferred to

the employment context. Arbitration agreements allow parties to avoid the costs of litigation, a

benefit that may be of particular importance in employment litigation[.]” Id. at 122-123 (internal

citations omitted); see also Gilmer, 500 U.S. at 26-31 (noting that agreements to arbitrate in the

employment context are valid).

       Indeed, the FAA creates a strong presumption in favor of enforcing arbitration

agreements and requires that “any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration.” Sheet Metal Workers’ International Association v. United

Transportation Union, 767 F. Supp. 2d 161, 169 (D.D.C. 2011) (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)). See also Shearson/Am. Express, Inc.

v. McMahon, 482 U.S. 220, 226-227 (1987) (requiring courts to “rigorously enforce agreements

to arbitrate”); Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 122 (2001) (“Arbitration

agreements allow parties to avoid the costs of litigation, a benefit that may be of particular

importance in employment litigation, which often involves smaller sums of money than disputes

concerning commercial contracts.”).




                                                  6
         Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 7 of 12



       Section 2 of the FAA states that:

               A written provision in any maritime transaction or a contract evidencing a
               transaction involving commerce to settle by arbitration a controversy
               thereafter arising out of such contract or transaction, or the refusal to
               perform the whole or any part thereof, or an agreement in writing to
               submit to arbitration an existing controversy arising out of a contract,
               transaction, or refusal, shall be valid, irrevocable, and enforceable, save
               upon such grounds as exist at law or in equity for the revocation of any
               contract.

(See 9 U.S.C. § 2.)

       The FAA’s provisions are mandatory: courts must compel arbitration when a valid

arbitration agreement exists. See Hercules & Company, LTD v. Beltway Carpet Service, Inc.,

592 A.2d 1069, 1072 (D.C. 1991) (quoting Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213,

218 (1985) (“The Supreme Court has held that the federal arbitration act ‘[b]y its terms . . .

leaves no place for the exercise of discretion by a district court, but instead mandates that district

courts shall direct the parties to proceed to arbitration on issues as to which an arbitration

agreement has been signed.”) (emphasis in original).

       An arbitration agreement is enforceable under the FAA if it is: (i) part of a contract or

transaction involving interstate commerce; and (ii) valid under general principles of contract law.

See Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-501 (4th Cir. 2002). As explained below,

the Agreement to arbitrate the claims at issue here satisfies both of these elements and therefore

is enforceable under the FAA.

               1.      The Agreement is Enforceable Under The FAA, Because it is Part of a
                       Transaction Involving Interstate Commerce And The Parties
                       Expressly Agreed That The FAA Would Apply.

       The FAA’s reference to interstate commerce reflects Congressional intent to extend FAA

coverage to the limits of federal power under the Commerce Clause. See Allied-Bruce Terminix

Cos. v. Dobson, 513 U.S. 265, 277-81 (1995). Accordingly, the determination of whether a


                                                  7
          Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 8 of 12



transaction or contract “involves” interstate commerce requires an expansive construction of the

term to effectuate Congress’ goal of encouraging alternative dispute resolution mechanisms. Id.

A matter “involves” commerce under the FAA if it simply “affects” commerce – a standard

commonly applied by courts to situations in which it is clear that Congress intended to exercise

its Commerce Clause powers to the fullest extent. Id. at 274. The United States Supreme Court

reiterated all of the above points in Circuit City, 532 U.S. at 113-19.

       Omni’s business affects interstate commerce. Omni is headquartered in Dallas, Texas,

and employs individuals across the United States – reflecting its goal to provide luxury

accommodations with an authentic local spirit in business travel centers and leisure destinations

across North America. Omni caters to the needs of individuals, families, business travelers, and

corporations with the help of its network of committed associates. Some Omni employees travel

to states other than the District of Columbia to perform work – including members of Plaintiff’s

sales and marketing team, who were expected to travel to other geographic regions of the

country, where they were responsible for generating business. Plaintiff herself was responsible

for driving sales at the Omni Shoreham, a role which required her to have contacts with

individuals and organizations located all over the country who were planning travel to the

District of Columbia for events. Given these facts, Plaintiff’s employment with Omni clearly

constituted a “transaction” affecting interstate commerce. See, e.g., Circuit City, 532 U.S. at

113-19.

       Moreover, even if this Court found that Omni’s business did not affect interstate

commerce, which it does, this Court must nevertheless compel arbitration because the Parties

expressly agreed that the FAA would apply to the Agreements. (See Ex. A at 1.) Namely,

Plaintiff acknowledged that “the Company is engaged in transactions involving interstate



                                                  8
         Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 9 of 12



commerce. Except as provided or under the Program, the Federal Arbitration Act shall govern

the interpretation, enforcement and all proceedings pursuant to this Agreement[.]” (See Ex. A at

1.) Accordingly, in light of Plaintiff’s agreement that the Federal Arbitration Act governs the

Arbitration Agreement, the Court should apply the FAA’s mandatory terms and order arbitration

of the claims presented in the instant action.

               2.      The Arbitration Agreement Is Valid And Enforceable Under General
                       Principles Of Contract Law and Plaintiff’s Claims Fall Squarely
                       Within The Scope of The Agreement.

       An arbitration agreement’s validity is determined by reference to general principles of

contract law. See Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681, 685 (1996) (noting that

“[s]tate law, whether of legislative or judicial origin, is applicable if that law arose to govern

issues concerning the validity, revocability, and enforceability of contracts generally.”) (internal

quotations and citations omitted).

       Plaintiff’s Agreement is valid and enforceable. The Agreement is in writing and Plaintiff

signed it. (See Ex. A; Ex. B.) See also Wolff v. Westwood Management LLC, 503 F. Supp. 2d

274, 280 (D.D.C. 2007) (holding that a signature on an arbitration agreement indicates mutuality

of assent and a party is bound by the agreement unless he or she can show specific circumstances

relieving him or her of such an obligation), aff’d, 558 F.3d 517 (D.C. Cir. 2009). In addition, as

set forth above, the Agreement states that it applies to claims concerning wages and to disputes

over alleged discrimination or retaliation, among other types of employment-related claims. (See

Ex. A at 1.) As Plaintiff alleges in her Complaint that Defendants Omni and Mr. Roche-Garland

discriminated and retaliated against her in violation of the District of Columbia Human Rights

Act and the Equal Pay Act, the Agreement clearly covers her claims. (See generally ECF 1.)




                                                   9
        Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 10 of 12



       Moreover, the Agreement itself has been enforced recently in a nearby jurisdiction. In

Johnson v. Omni Hotels Management Corporation, No. 5:18-cv-00083-EKD, Judge Dillon of

the United States District Court for the Western District of Virginia granted Omni’s motion to

stay the litigation proceedings and ordered the parties to proceed to arbitration under the

Arbitration Program. On October 26, 2018, the Judge ruled from the bench, referring the parties

to arbitration and staying the proceedings. (See Johnson Docket, attached as Exhibit C, at Entry

No. 23.) The Court followed up on April 2, 2019, ordering the parties to provide a status update

on the arbitration proceedings after Plaintiff’s counsel sought and received permission to

withdraw. (See Johnson, supra (W.D.V.A. Apr. 2, 2019), attached as Exhibit D.) In short, this

very Arbitration Program has been recognized as enforceable and arbitration proceedings have

been ordered by other federal courts under its auspices.

        B.      THE COURT SHOULD STAY THIS CASE PENDING THE OUTCOME
                OF ARBITRATION BETWEEN THE PARTIES OR, IN THE
                ALTERNATIVE, DISMISS THE CASE FOR LACK OF SUBJECT
                MATTER JURISDICTION

       Pursuant to the FAA, this Court should stay the case pending the outcome of arbitration

or, in the alternative, dismiss the case for lack of subject matter jurisdiction. Section 3 of the

FAA states that:

               If any suit or proceeding be brought in any of the courts of the United
               States upon any issue referable to arbitration under an agreement in
               writing for such arbitration, the court in which such suit is pending, upon
               being satisfied that the issue involved in such suit or proceeding is
               referable to arbitration under such an agreement, shall on application of
               one of the parties stay the trial of the action until such arbitration has been
               had in accordance with the terms of the agreement. . . .

(See 9 U.S.C. § 3.)

       This provision requires the trial court to stay judicial proceedings where the issue

presented is subject to arbitration under an agreement to arbitrate. The FAA leaves the trial court


                                                  10
        Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 11 of 12



no discretion on this point; rather, it mandates that courts shall direct the parties to proceed to

arbitration on issues as to which an arbitration agreement exists. 9 U.S.C. §§ 3, 4. Accordingly,

under § 3 of the FAA, this lawsuit should be stayed and the Court should issue an order

compelling arbitration pursuant to the Agreement. Alternatively, because the parties have agreed

to arbitration, the Court should dismiss this lawsuit for lack of subject matter jurisdiction. See

Collie v. Wehr Dissolution Corp., 345 F. Supp. 2d 555, 562-63 (M.D.N.C. 2004) (dismissing,

pursuant to Rule 12(b)(1), claims within the scope of an arbitration agreement); Dalton v.

Jefferson Smurfit Corp. (U.S.), 979 F. Supp. 1187, 1192 (S.D. Ohio 1997) (“[A] motion to

dismiss premised upon the argument that a plaintiff’s claim must be submitted to arbitration is

properly analyzed under Rule 12(b)(1)”).

                                          CONCLUSION

       WHEREFORE, for all of the foregoing reasons, Omni and Mark Roche-Garland

respectfully request that this Court grant their Motion, stay proceedings relating to Plaintiffs’

claims or, in the alternative, dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction,

and issue an order compelling arbitration pursuant to the FAA.



                                       Respectfully submitted,


                                       /s/ Jaclyn L. West Hamlin
                                      Jaclyn L. West Hamlin, D.C. Bar No. 989236
                                      OGLETREE, DEAKINS, NASH,
                                         SMOAK & STEWART, P.C.
                                      1909 K Street NW
                                      Suite 1000
                                      Washington, DC 20006
                                      (202) 887-0855
                                      (202) 887-0866
                                      jaclyn.hamlin@odnss.com

                                      Counsel for Defendants

                                                  11
       Case 1:19-cv-01239-CJN Document 5-1 Filed 06/12/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019, a copy of the foregoing was filed with the Court’s

ECF system, which will notify the following counsel of record:



                                         Les Alderman
                             Alderman, Devorsetz & Hora PLLC
                               1025 Connecticut Avenue, NW
                                           Suite 615
                                   Washington, DC 20036
                                   Phone: (202) 969-8220
                                     Fax: (202) 969-8224
                             E-mail: lalderman@adhlawfirm.com

                                     Counsel for Plaintiff




                                            /s/ Jaclyn L. West Hamlin
                                            Jaclyn L. West Hamlin, DC Bar No. 989236
                                            OGLETREE, DEAKINS, NASH,
                                              SMOAK & STEWART, P.C.
                                            1909 K Street, N.W., Suite 1000
                                            Washington, D.C. 20006
                                            Tel.: (202) 887-0855
                                            Fax: (202) 887-0866
                                            jaclyn.hamlin@ogletree.com

                                            Counsel for Defendants



                                                                                        38875921.3




                                               12
